                                                                1

                                                                2

                                                                3

                                                                4

                                                                5

                                                                6

                                                                7

                                                                8
                                                                                            UNITED STATES DISTRICT COURT
                                                                9
                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                10

                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                     PATRICK BICKHAM, an individual       CASE NO. 2:19-cv-00981 AB (FFMx)
                                                                12

                                                                13             Plaintiff,                 [Los Angeles Superior Court Case No.
                                                                14
                                                                                                          18STCV09908]
                                                                          v.
                                                                15                                        [PROPOSED] ORDER RE
                                                                16
                                                                     VULCAN MATERIALS COMPANY, a          STIPULATED PROTECTIVE ORDER
                                                                     New Jersey corporation; and DOES 1
                                                                17   through 25; inclusive,
                                                                                                          Action Filed:   December 26, 2018
                                                                18                                        Action Removed: February 8, 2019
                                                                               Defendants.
                                                                19                                        Trial Date:     June 23, 2020
                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28


                                                                                   [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1                                    [PROPOSED] ORDER
                                                                2           Pursuant to the stipulation by the good cause appearing, the Court HEREBY
                                                                3    ENTERS the Parties’ Stipulated Protective Order as follows:
                                                                4

                                                                5    1.     PURPOSES AND LIMITATIONS
                                                                6           Discovery in this action is likely to involve production of confidential,
                                                                7    proprietary, or private information for which special protection from public disclosure
                                                                8    and from use for any purpose other than prosecuting this litigation may be warranted.
                                                                9    Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                                                                10   Stipulated Protective Order. The parties acknowledge that this Order does not confer
                                                                11   blanket protections on all disclosures or responses to discovery and that the protection
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   it affords from public disclosure and use extends only to the limited information or items
                                                                13   that are entitled to confidential treatment under the applicable legal principles. The
                                                                14   parties further acknowledge, as set forth in Section 11.3, below, that this Stipulated
                                                                15   Protective Order does not entitle them to file confidential information under seal; Civil
                                                                16   Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                                                                17   will be applied when a party seeks permission from the court to file material under seal.
                                                                18   1.1.   GOOD CAUSE STATEMENT
                                                                19          The discovery obtained in the above-captioned action may involve disclosure of
                                                                20   non-public, confidential, proprietary, commercially sensitive, and/or trade secret
                                                                21   information. Disclosure of this information to persons who are not entitled to it carries
                                                                22   the danger of compromising the competitive business interests of Defendant and also
                                                                23   risks invasion of the legitimate personal privacy interests of Plaintiff and Non-Parties.
                                                                24          Defendant anticipates that it may need to produce material that contains
                                                                25   proprietary information concerning its business practices and procedures for the
                                                                26   operation of its facilities that may be of value to a competitor or may cause harm to its
                                                                27   legitimate business interests in the marketplace. Defendant further anticipates that it
                                                                28   ///
                                                                                                                 2
                                                                                      [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1    may need to produce non-public information concerning Plaintiff or Non-Parties that
                                                                2    is personal in nature and/or protected by the right of privacy.
                                                                3            The issuance of this Protective Order will allow for efficiency in the discovery
                                                                4    process and provide a mechanism by which discovery of relevant confidential
                                                                5    information may be obtained in a manner that protects against risk of disclosure or such
                                                                6    information to persons not entitled to such information. Further, the issuance of this
                                                                7    Protective Order will protect the Parties’ interests by providing the Parties recourse in
                                                                8    this Court in the event that a Party or Non-Party improperly handles non-public,
                                                                9    confidential, proprietary, commercially sensitive, and/or trade secret information that
                                                                10   the parties have had to exchange in the course of discovery propounded and depositions
                                                                11   taken in this action.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12

                                                                13   2.      DEFINITIONS
                                                                14           2.1   Action: This pending federal lawsuit, Patrick Bickham v. Vulcan Materials
                                                                15   Company, et al.; Case No. 2:19-cv-00981-AB-(FFMx).
                                                                16           2.2   Challenging Party: A Party or Non-Party that challenges the designation
                                                                17   of information or items under this Order.
                                                                18           2.3   “CONFIDENTIAL” Information or Items: Information (regardless of how
                                                                19   it is generated, stored or maintained) or tangible things that qualify for protection under
                                                                20   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                                                                21   Statement. “CONFIDENTIAL” Information or Items include:
                                                                22           (a)   Non-public information about Plaintiff or any other individuals, including
                                                                23   personnel records, compensation and benefits information, medical information, or
                                                                24   other personal and confidential information;
                                                                25           (b)   Information that is a “trade secret” as that term is defined in 18 U.S.C. §
                                                                26   1839;
                                                                27           (c)   Defendant’s policies and procedures for operating its facilities;
                                                                28   ///
                                                                                                                 3
                                                                                       [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1           (d)    Organizational charts, business plans, models, financial statements, or
                                                                2    other sensitive business information;
                                                                3           (e)    Information that is protected against disclosure by a written confidentiality
                                                                4    agreement between a third party and Plaintiff or Defendant;
                                                                5           (f)    Personal or private information about Non-Parties; and/or
                                                                6           (d)    Information alleged in good faith by a Party to be subject to protection
                                                                7    under the Federal Rules of Evidence and/or information that is confidential, of
                                                                8    commercial value.
                                                                9           2.4    Counsel: Outside Counsel of Record and In-House Counsel (as well as
                                                                10   their support staff).
                                                                11          2.5    Designating Party: A Party or Non-Party that designates information or
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   items that it produces in disclosures or in responses to discovery as
                                                                13   “CONFIDENTIAL.”
                                                                14          2.6    Disclosure or Discovery Material: All items or information, regardless of
                                                                15   the medium or manner in which it is generated, stored, or maintained (including, among
                                                                16   other things, testimony, transcripts, and tangible things), that are produced or generated
                                                                17   in disclosures or responses to discovery in this matter.
                                                                18          2.7    Expert: A person with specialized knowledge or experience in a matter
                                                                19   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                                                20   expert witness or as a consultant in this Action.
                                                                21          2.8    In-House Counsel: Attorneys who are employees of a Party to this Action.
                                                                22   In-House Counsel does not include Outside Counsel of Record or any other outside
                                                                23   counsel.
                                                                24          2.9    Non-Party: Any natural person, partnership, corporation, association, or
                                                                25   other legal entity not named as a Party to this action.
                                                                26          2.10 Outside Counsel of Record: Attorneys who are not employees of a party
                                                                27   to this Action but are retained to represent or advise a party to this Action and have
                                                                28   ///
                                                                                                                  4
                                                                                       [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1    appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                                2    has appeared on behalf of that party, and includes support staff.
                                                                3           2.11 Party: Any party to this Action, including all of its officers, directors,
                                                                4    employees, consultants, Experts, and Outside Counsel of Record (and their support
                                                                5    staffs).
                                                                6           2.12 Producing Party: A Party or Non-Party that produces Disclosure or
                                                                7    Discovery Material in this Action.
                                                                8           2.13 Professional Vendors: Persons or entities that provide litigation support
                                                                9    services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                10   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                                                                11   their employees and subcontractors.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12          2.14 Protected Material: Any Disclosure or Discovery Material that is
                                                                13   designated as “CONFIDENTIAL.”
                                                                14          2.15 Receiving Party: A Party that receives Disclosure or Discovery Material
                                                                15   from a Producing Party.
                                                                16

                                                                17   3.     SCOPE
                                                                18          The protections conferred by this Stipulation and Order cover not only Protected
                                                                19   Material (as defined above), but also (1) any information copied or extracted from
                                                                20   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                                                21   Material; and (3) any testimony, conversations, or presentations by Parties or their
                                                                22   Counsel that might reveal Protected Material.
                                                                23          Any use of Protected Material at trial shall be governed by the orders of the trial
                                                                24   judge. This Order does not govern the use of Protected Material at trial.
                                                                25

                                                                26   4.     DURATION
                                                                27          Even after final disposition of this litigation, the confidentiality obligations
                                                                28   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                                                                                                                 5
                                                                                       [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1    in writing or a court order otherwise directs. Final disposition shall be deemed to be the
                                                                2    later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
                                                                3    and (2) final judgment herein after the completion and exhaustion of all appeals,
                                                                4    rehearings, remands, trials, or reviews of this Action, including the time limits for filing
                                                                5    any motions or applications for extension of time pursuant to applicable law.
                                                                6

                                                                7    5.    DESIGNATING PROTECTED MATERIAL
                                                                8          5.1       Exercise of Restraint and Care in Designating Material for Protection.
                                                                9    Each Party or Non-Party that designates information or items for protection under this
                                                                10   Order must take care to limit any such designation to specific material that qualifies
                                                                11   under the appropriate standards. The Designating Party must designate for protection
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   only those parts of material, documents, items, or oral or written communications that
                                                                13   qualify so that other portions of the material, documents, items, or communications for
                                                                14   which protection is not warranted are not swept unjustifiably within the ambit of this
                                                                15   Order.
                                                                16         Mass, indiscriminate, or routinized designations are prohibited. Designations that
                                                                17   are shown to be clearly unjustified or that have been made for an improper purpose
                                                                18   (e.g., to unnecessarily encumber the case development process or to impose
                                                                19   unnecessary expenses and burdens on other parties) may expose the Designating Party
                                                                20   to sanctions.
                                                                21         If it comes to a Designating Party’s attention that information or items that it
                                                                22   designated for protection do not qualify for protection, that Designating Party must
                                                                23   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                24         5.2       Manner and Timing of Designations. Except as otherwise provided in this
                                                                25   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                                                                26   or ordered, Disclosure of Discovery Material that qualifies for protection under this
                                                                27   Order must be clearly so designated before the material is disclosed or produced.
                                                                28   ///
                                                                                                                  6
                                                                                         [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1          Designation in conformity with this Order requires:
                                                                2          (a) for information in documentary form (e.g., paper or electronic documents,
                                                                3    but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                                                4    Producing Party affix the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
                                                                5    legend”), to each page that contains protected material. If only a portion or portions of
                                                                6    the material on a page qualifies for protection, the Producing Party also must clearly
                                                                7    identify the protected portion(s) (e.g., by making appropriate markings in the margins).
                                                                8          A Party or Non-Party that makes original documents available for inspection
                                                                9    need not designate them for protection until after the inspecting Party has indicated
                                                                10   which documents it would like copied and produced. During the inspection and before
                                                                11   the designation, all of the material made available for inspection shall be deemed
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                                                13   copied and produced, the Producing Party must determine which documents, or portions
                                                                14   thereof, qualify for protection under this Order. Then, before producing the specified
                                                                15   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
                                                                16   that contains Protected Material. If only a portion or portions of the material on a page
                                                                17   qualifies for protection, the Producing Party also must clearly identify the protected
                                                                18   portion(s) (e.g., by making appropriate markings in the margins).
                                                                19         (b) for information produced in some form other than documentary form and for
                                                                20   any other tangible items, that the Producing Party affix in a prominent place on the
                                                                21   exterior of the container or containers in which the information is stored the legend
                                                                22   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                                23   protection, the Producing Party, to the extent practicable, shall identify the protected
                                                                24   portion(s).
                                                                25         (c) where discovery material described in (a) or (b) above has previously been
                                                                26   produced, the Designating Party shall make such designation by written notice to all
                                                                27   Parties that the document(s) should be treated as “CONFIDENTIAL” by identifying the
                                                                28   Disclosures or Discovery Material to be designated with particularity (i.e., by
                                                                                                                 7
                                                                                      [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1    production numbers where available). Upon notice of the designation, all Parties (i)
                                                                2    shall make no further disclosure of the Protected Material, except as provided by this
                                                                3    Protective Order; and (ii) if such Protected Material has already been disclosed to any
                                                                4    person or in any circumstance not authorized under this Protective Order, shall
                                                                5    immediately inform the person or persons to whom unauthorized disclosures were made
                                                                6    of all the terms of this Protective Order.
                                                                7          (d) for testimony given in depositions, hearings, or other proceedings, that the
                                                                8    Designating Party identify the Disclosure or Discovery Material on the record, before
                                                                9    the close of the proceeding. Any Party also may designate testimony that is entitled to
                                                                10   protection by notifying all Parties in writing within thirty (30) days of receipt of the
                                                                11   transcript, of the specific pages and lines of the transcript which should be treated as
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   “CONFIDENTIAL” thereafter.
                                                                13         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                14   failure to designate qualified information or items does not, standing alone, waive the
                                                                15   Designating Party’s right to secure protection under this Order for such material. Upon
                                                                16   timely correction of a designation, the Receiving Party must make reasonable efforts to
                                                                17   assure that the material is treated in accordance with the provisions of this Order.
                                                                18

                                                                19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                20         6.1    Timing of Challenges.           Any Party or Non-Party may challenge a
                                                                21   designation of confidentiality at any time that is consistent with the Court’s Scheduling
                                                                22   Order.
                                                                23         6.2    Meet and Confer.       The Challenging Party shall initiate the dispute
                                                                24   resolution process under Local Rule 37.1 et seq.
                                                                25         6.3    The burden of persuasion in any such challenge proceeding shall be on the
                                                                26   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                                                                27   to harass or impose unnecessary expenses and burdens on other parties) may expose the
                                                                28   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
                                                                                                                    8
                                                                                       [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1    the confidentiality designation, all Parties shall continue to afford the material in
                                                                2    question the level of protection to which it is entitled under the Producing Party’s
                                                                3    designation until the Court rules on the challenge.
                                                                4

                                                                5    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                6          7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                                7    disclosed or produced by another Party or by a Non-Party in connection with this Action
                                                                8    only for prosecuting, defending, or attempting to settle this Action. Such Protected
                                                                9    Material may be disclosed only to the categories of persons and under the conditions
                                                                10   described in this Order. When the Action has been terminated, a Receiving Party must
                                                                11   comply with the provisions of section 12 below (FINAL DISPOSITION).
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         Protected Material must be stored and maintained by a Receiving Party at a
                                                                13   location and in a secure manner that ensures that access is limited to the persons
                                                                14   authorized under this Order.
                                                                15         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                                16   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                                                                17   may disclose any information or item designated “CONFIDENTIAL” only to:
                                                                18         (a) the Receiving Party and the Receiving Party’s Counsel in this Action, as well
                                                                19   as employees of said Counsel to whom it is reasonably necessary to disclose the
                                                                20   information for this Action;
                                                                21         (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure
                                                                22   is reasonably necessary for this Action and who have signed the “Acknowledgment and
                                                                23   Agreement to Be Bound” (Exhibit A);
                                                                24         (c) the court and its personnel;
                                                                25         (d) court reporters and their staff;
                                                                26         (e) professional jury or trial consultants, mock jurors, and Professional Vendors
                                                                27   to whom disclosure is reasonably necessary for this Action and who have signed the
                                                                28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                                                  9
                                                                                      [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1          (f) the author or recipient of a document containing the information or a
                                                                2    custodian or other person who otherwise possessed or knew the information;
                                                                3          (g) during their depositions, witnesses and attorneys for witnesses in the Action
                                                                4    to whom disclosure is reasonably necessary provided the deponent agrees on the record
                                                                5    to keep the information confidential or unless otherwise agreed by the Designating Party
                                                                6    or ordered by the court: Pages of transcribed deposition testimony or exhibits to
                                                                7    depositions that reveal Protected Material may not be disclosed to anyone except as
                                                                8    permitted under this Stipulated Protective Order; and
                                                                9          (h) any mediator or settlement officer, and their supporting personnel, mutually
                                                                10   agreed upon by any of the Parties.
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                13   IN OTHER LITIGATION
                                                                14         If a Party is served with a subpoena or a court order issued in other litigation that
                                                                15   compels disclosure of any information or items designated in this Action as
                                                                16   “CONFIDENTIAL,” that Party must:
                                                                17         (a) promptly notify in writing the Designating Party. Such notification shall
                                                                18   include a copy of the subpoena or court order;
                                                                19         (b) promptly notify in writing the party who caused the subpoena or order to
                                                                20   issue in the other litigation that some or all of the material covered by the subpoena or
                                                                21   order is subject to this Protective Order. Such notification shall include a copy of this
                                                                22   Stipulated Protective Order; and
                                                                23         (c) cooperate with respect to all reasonable procedures sought to be pursued by
                                                                24   the Designating Party whose Protected Material may be affected.
                                                                25         If the Designating Party timely seeks a protective order, the Party served with the
                                                                26   subpoena or court order shall not produce any information designated in this action as
                                                                27   “CONFIDENTIAL” before a determination by the court from which the subpoena or
                                                                28   order issued, unless the Party has obtained the Designating Party’s permission. The
                                                                                                                10
                                                                                      [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1    Designating Party shall bear the burden and expense of seeking protection in that court
                                                                2    of its confidential material and nothing in these provisions should be construed as
                                                                3    authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
                                                                4    from another court.
                                                                5

                                                                6    9.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                7          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                8    Protected Material to any person or in any circumstance not authorized under this
                                                                9    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                                                                10   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                                                11   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                                                                13   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                                                                14   that is attached hereto as Exhibit A.
                                                                15

                                                                16   10.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                17   PROTECTED MATERIAL
                                                                18         When a Producing Party gives notice to Receiving Parties that certain
                                                                19   inadvertently produced material is subject to a claim of privilege or other protection,
                                                                20   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                21   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                22   may be established in an e-discovery order that provides for production without prior
                                                                23   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), this Stipulated
                                                                24   Protective Order, once signed by the Court, shall constitute an order that the privilege
                                                                25   or protection as to an inadvertently produced document is not waived by disclosure
                                                                26   connected with the litigation pending before the court and the disclosure is also not a
                                                                27   waiver in any other federal or state proceeding.
                                                                28   ///
                                                                                                                 11
                                                                                       [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1    11.   MISCELLANEOUS
                                                                2          11.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                3    person to seek its modification by the Court in the future.
                                                                4          11.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                5    Protective Order, no Party waives any right it otherwise would have to object to
                                                                6    disclosing or producing any information or item on any ground not addressed in this
                                                                7    Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                8    ground to use in evidence of any of the material covered by this Protective Order.
                                                                9          11.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                                11   only be filed under seal pursuant to a court order authorizing the sealing of the specific
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Protected Material at issue. If a Party’s request to file Protected Material under seal is
                                                                13   denied by the court for a reason other than failure to comply with Civil Local Rule 79-
                                                                14   5, then the Receiving Party may file the information in the public record unless
                                                                15   otherwise instructed by the court.
                                                                16

                                                                17   12.   FINAL DISPOSITION
                                                                18         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                19   days of a written request by the Designating Party, each Receiving Party must opt to
                                                                20   return all Protected Material to the Producing Party or destroy such material. As used
                                                                21   in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                                22   summaries, and any other format reproducing or capturing any of the Protected
                                                                23   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                                                24   must submit a written certification to the Producing Party (and, if not the same person
                                                                25   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                                                26   category, where appropriate) all the Protected Material that was returned or destroyed,
                                                                27   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                                                28   compilations, summaries or any other format reproducing or capturing any of the
                                                                                                                 12
                                                                                       [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                                                2    archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                                                                3    legal memoranda, correspondence, discovery, deposition and trial exhibits, expert
                                                                4    reports, and consultant and expert work product, even if such materials contain
                                                                5    Protected Material. Any such archival copies that contain or constitute Protected
                                                                6    Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
                                                                7          Any violation of this Order may be punished by any and all appropriate measures
                                                                8    including, without limitation, contempt proceedings and/or monetary sanctions.
                                                                9
                                                                10   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   DATED: November 15, 2019
                                                                13                                            ____/S/ FREDERICK F. MUMM
                                                                                                              Honorable Frederick F. Mumm
                                                                14                                            United States District/Magistrate Judge
                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                                13
                                                                                      [PROPOSED] ORDER RE PROTECTIVE ORDER
                                                                1                                           EXHIBIT A
                                                                2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                3

                                                                4          I,   _____________________________            [print   or   type   full   name],   of
                                                                5    _________________ [print or type full address], declare under penalty of perjury that I
                                                                6    have read in its entirety and understand the Stipulated Protective Order that was issued
                                                                7    by the United States District Court for the Central District of California on
                                                                8    ___________[date] in the case of Patrick Bickham v. Vulcan Materials Company, et
                                                                9    al., Case No. 2:19-cv-00981-AB (FFMx). I agree to comply with and to be bound by
                                                                10   all the terms of this Stipulated Protective Order and I understand and acknowledge that
                                                                11   failure to so comply could expose me to sanctions and punishment in the nature of
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   contempt. I solemnly promise that I will not disclose in any manner any information or
                                                                13   item that is subject to this Stipulated Protective Order to any person or entity except in
                                                                14   strict compliance with the provisions of this Order.
                                                                15         I further agree to submit to the jurisdiction of the United States District Court for
                                                                16   the Central District of California for the purpose of enforcing the terms of this Stipulated
                                                                17   Protective Order, even if such enforcement proceedings occur after termination of this
                                                                18   action. I hereby appoint __________________________ [print or type full name] of
                                                                19   _______________________________________ [print or type full address and
                                                                20   telephone number] as my California agent for service of process in connection with this
                                                                21   action or any proceedings related to enforcement of this Stipulated Protective Order.
                                                                22   Date: ________________________________________
                                                                23   City and State where sworn and signed: ___________________________________
                                                                24   Printed name: _______________________________
                                                                25   Signature: __________________________________
                                                                26

                                                                27

                                                                28

                                                                                                                 14
                                                                                       [PROPOSED] ORDER RE PROTECTIVE ORDER
